DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 22: The recitation “first spiral grove” is a typo and should be amended to --first spiral groove--.
Claim 1 Line 22: The recitation “second spiral grove” is a typo and should be amended to --second spiral groove--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. (US 2016/0273633) in view of Inoue et al. (US 7,305,902) and Kanda et al. (US 6,722,223).
Regarding Claim 1, Heck discloses a ball screw (see Abstract), comprising: 
A screw shaft (12), wherein a first spiral screw groove (18) is formed on an outer peripheral surface of the screw shaft (see Fig. 1). 
A nut (14) disposed around the screw shaft (see Fig. 1), wherein a second spiral screw groove (24) is formed on an inner peripheral surface of the nut (see Fig. 1).
A plurality of balls (30) that are housed in interconnected rolling paths formed by the first and second spiral screw grooves facing each other (see Fig. 1), each of the balls having a predetermined diameter (see Fig. 1).
A ball return path (40) that circulates the plurality of balls by returning the plurality of balls rolled from one of the rolling paths to the other of the rolling paths (see Fig. 1, showing that the balls pass between two adjacent threads) to the one of the rolling paths again (see Fig. 1, showing that this would be a constant reoccurring recirculation).

Wherein a length of the ball return path between scoop-up points where the balls are scooped up from the first spiral screw groove of the screw shaft satisfies the following formula: (N-0.1)D ≤ L ≤ (N+0.3)D; where L is the length of the ball return path, N is an integer value corresponding to a number of balls in the ball return path between the scoop-up points, and D is the predetermined diameter (see Figs. 1 and 2 showing that in the ball return path the individual balls are directly touching two adjacent balls such that no gap is present between balls, this means the length of the return path would be the number of balls located in the return path between scoop-up points plus a scaling factor of zero; accordingly the case of N-0 is disclosed, which falls within the range of N-0.1 and N+0.3)1
Heck further discloses wherein an inclination angle between the screw groove and the return path is optimally formed between 1-10% of the width of the screw groove, but does not disclose a relationship between the maximum inclination angle of the ball return path and a surface perpendicular to an axial direction of the screw shaft, nor the specific minimum value of curvature of radius for the ball return path, but appears to be approximately 1.5 times the diameter of the balls (see Figs. 1 and 4). The Examiner also notes that the radius of curvature would be a function of the number of balls located in the return path, since less balls with the same spacing would require a smaller curvature of radius and a greater number of balls would require a greater radius of curvature for the same ball spacing, and 
Regardless, Inoue which is similarly directed to return paths between adjacent screw grooves, teaches providing a ball return path (circulation between grooves 33 and 34) having a minimum curvature radius of 1.8 times as long as the diameter (r) of the balls (see Col. 8 Lines 53-55; see also Fig. 11, showing that the curvature radius is located at the point of minimum curvature in the return path) to “reduce the rolling resistance affecting the balls 4 in changing their direction when entering and exiting the ball circulation grooves 33 and 34”(see Col. 8 Lines 55-60). Accordingly, the recitation “no less than 1.5 times” is met.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ball screw device disclosed in Heck with the ball return path having a minimum radius of curvature of 1.8 times as taught in Inoue to “reduce the rolling resistance affecting the balls 4 in changing their direction when entering and exiting the ball circulation grooves 33 and 34” (see Inoue Col. 8 Lines 55-60), thereby increasing the useful life of the overall ball screw through reduced friction through the entrances and exits of the ball return path.
Further, Kanda teaches a similar ball screw device (see Abstract; see also Figs. 1 and 2) having a ball center diameter of 123 mm, and a lead of 20 mm having a maximum inclination angle of 30° (thereby meeting the first alternative case in the claim of from 20 to 40 degrees). The Examiner notes that the formula for calculating the lead angle β is:                         
                            T
                            a
                            n
                            
                                
                                    β
                                
                            
                            =
                            
                                
                                    l
                                
                                
                                    π
                                     
                                    ∙
                                    d
                                
                            
                        
                     where l is the lead and d is the ball center diameter. Accordingly the lead angle 2.9629°.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing a lead angle and maximum inclination angle relationship as taught in Kanda would avoid deterioration of operating characteristics and occurrence of 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ball screw disclosed in Heck with the inclination angle and lead angle taught in Kanda to improve operation of the ball screw.
The resulting Combination would therefore meet the following claim lamination: 
“wherein a maximum inclination angle of the ball return path with respect to a surface perpendicular to an axial direction of the screw shaft is:”
“from 20 to 40 degrees when a lead angle of the first and second spiral screw grooves is less than 5 degrees”
“from 20 to 60 degrees when the lead angle of the first and second spiral screw grooves is no less than 5 degrees and no more than 7 degrees, and”
“from 40 to 60 degrees when the lead angle of the first and second spiral screw grooves is more than 7 degrees.”
Since a maximum inclination of the ball return path with respect to a surface perpendicular to an axial direction of the screw shaft is from 20-40° (see Kanda Table 1, disclosing 30°) is disclosed for a ball screw having a lead angle of less than 5° (the Combination suggests 2.96°), thereby meeting the first alternative case.
Regarding Claim 3, Heck further disclose the ball screw according to claim 1, wherein the ball return path is configured by a circulation internal deflector (56).

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
Page 4 Line 23 – Page 5 Line 6: Applicant argues that “[t]he present invention recited in claim 1 relates to an internal circulation type ball screw having a ball return passage arranged inside a nut,” and that Kanda has an “external circulation type.” This is not persuasive. Claim 1 as presently recited does not have any limitations that require that “an internal circulate type” be used. Further, even if such a limitation were required, Kanda is a teaching reference, and is being used to modify a portion of Heck, which does teach an internal circulation type (see Heck Fig. 1).
Page 5 Lines 7-12: Applicant argues that “the internal circulation type ball screw of Kanda has a shorter rolling path (less than 1 turn in one circulation circuit, and the length of the ball return path is shorter than that of the external circulation type ball screw, and most or all of the paths are curved” and therefore there will be “enter-exiting fluctuation” as shown in Figs. 6 and 12 of Applicant’s original disclosure.” This is not persuasive. Applicant previously stated that Kanda is an “external circulation type” (see Page 5 Lines 5-6), so it is unclear if Applicant is arguing a different reference (i.e. Heck or Inoue) or is referring to Applicant’s own invention. Assuming Applicant is referring to Heck, it is unclear how Heck’s “(less than 1 turn) in one circulation circuit” is different than Applicant’s own invention (se Heck Fig. 1 and Applicant’s Fig. 4A, showing similar return geometries and the same type of recirculation circuit). Further it is unclear how Heck differs from Applicant’s own invention with regards to “most or all of the paths are curved” (see Heck Figs. 3 and 5 and Applicant’s Fig. 4A and 4B, showing that both have paths are “most or all” curved).
Page 5 Lines 13-15: Applicant argues that in Kanda “the number of turns (the length of the rolling path) of 1 circulation circuit is 2.5 turns” and is therefore “different from the configuration of amended claim 1.” This is not persuasive. Kanda as set forth above in the rejection of the claims is a teaching reference to teach an inclination angle based on a lead angle, and is not being used to modify Heck’s return path length.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2131.03 Anticipation of Ranges: (I) A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE:
        
        "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).